Citation Nr: 1316509	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-23 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

2.  Entitlement to an initial compensable disability rating prior to July 2, 2011, and a disability rating in excess of 10 percent from July 2, 2011, for Bochdalek hernia.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active air service from January 1982 until his retirement in August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction over the case was subsequently transferred to the RO in New Orleans, Louisiana.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2010 and accepted that hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case has previously been before the Board, most recently in December 2012, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an increased disability rating for Bochdalek hernia is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGs OF FACT

1.  The Veteran's lumbar spine disability is manifested by degenerative disc disease of the lumbar spine; limitation of flexion to, at worst, 84 degrees; tenderness to palpation; and painful motion; and is not productive of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes requiring medically prescribed bed rest.

2.  The Veteran has radiculopathy in both lower extremities due to his low back disability that is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  The criteria for separate 10 percent ratings, but not higher, for bilateral lower extremity radiculopathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8250, 8620, 8720 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The record shows that the Veteran was mailed a letter in June 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2006 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center and retired service medical treatment records have been obtained.  The Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2012).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At a July 2006 VA examination, the Veteran reported that he strained his back several years prior, while in active service.  He reported that he continued to experience recurrent, intermittent low back pain and that he used Motrin as needed for pain.  The Veteran reported that his low back disability did not affect his daily activities or his work.  He reported that with repetitive work, he experienced an increase in pain, but did not experience a change in his range of motion.  

Upon physical examination, the Veteran's thoracolumbar spine range of motion measurements were flexion to 95 degrees, extension to 35 degrees, lateral flexion to 40 degrees bilaterally, and lateral rotation to 35 degrees bilaterally.  With repetition, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Knee jerks and ankle jerks were brisk and equal, bilaterally.  X-rays taken of the Veteran's lumbar spine revealed mild arthritic changes.  The examiner diagnosed lumbar strain with degenerative changes.  

In July 2011, the Veteran was afforded another VA examination.  At that examination, the Veteran reported that he experienced symptoms of pain and stiffness in his back that radiated into his lower extremities, the right worse than the left.  The Veteran reported that he used both a lumbar spine back brace and a lumbar cushion.  He reported that he had used both devices at his job since 2008.  The Veteran denied any specific restrictions on his ability to perform his job as a result of his back disability.  He admitted that he primarily worked a desk job and he was not required to do any lifting, pushing, pulling, or excessive movement.  The Veteran reported that he was limited in the amount of yard work he was able to do and usually hired someone to do it for him.  The Veteran reported that he experienced painful flare-ups, during which the severity of his back pain ranged from a 6 to 10 out of 10 in severity.  He reported that he experienced the painful flare-ups two times per week and that they lasted for two hours at a time.  He reported that he used over-the-counter medication for pain relief, which afforded moderate and temporary relief.  The Veteran reported that he experienced "locking of his back" with excessive movement.  The Veteran denied being prescribed bed rest for incapacitating episodes of back pain during the last 12 months.  The Veteran denied epidural steroid injections, nerve blocks, and referrals to the pain management clinic for treatment of his back pain.  

Upon physical examination, the Veteran was found to be ambulatory without assistive device.  The Veteran's posture was erect and his gait was normal.  There was normal curvature of the thoracolumbar spine.  There was mild tenderness to palpation of the lumbar paraspinous musculature.  There was no palpable muscle spasm or muscle weakness.  There was mild tenderness to palpation of the lumbar vertebrae and pain at the sciatic notch.  There was no guarding or abnormal curvature of the spine.  Range of motion measurements of the thoracolumbar spine were flexion to 92 degrees, extension to 22 degrees, right side bending to 22 degrees, left side bending to 19 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 54 degrees.  On repetitive motion, consisting of three toe touches, thoracolumbar range of motion measurements were repeated and were flexion to 84 degrees, extension to 21 degrees, right side bending to 12 degrees, left side bending to 20 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 52 degrees.  The Veteran developed a "catch in his right side" upon right side bending and he indicated pain in his lower back.  Straight leg raising was to 50 degrees on the right and to 45 degrees on the left.  The Veteran was able to ambulate on his toes, heels, and in tandem walk.  Deep tendon reflexes were 2+ and symmetrical throughout the upper and lower extremities.  Sensation was found to be diminished to pinprick and vibration in the dorsum of the right and left feet consistent with L5-S1 radiculopathy.  Motor strength was normal in the lower extremities.  Computed tomography (CT) scan of the lumbar spine revealed L5-S1 spondylosis.  The examiner diagnosed lumbosacral strain with degenerative disc disease and mild radiculopathy of the bilateral lower extremities.   

The record shows that the Veteran has received treatment for various disabilities at both the VA Medical Center and at the United States Air Force (USAF) Medical Center.  A review of the treatment notes of record from both facilities shows that the Veteran has periodically received treatment for complaints of low back pain and lower extremity radiculopathy.  However, there is no indication from the treatment notes of record that the Veteran has limitation of motion in excess of that reported at his VA examinations or that his lower extremity radiculopathy is worse than that shown at his VA examinations.  Additionally, there is no indication from the outpatient treatment records that the Veteran has experienced any incapacitating episodes as a result of his lumbar spine disability.  

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his lumbar spine disability.  In this regard, there is no evidence of record indicating that the Veteran has forward flexion that is limited to 60 degrees or less; that he has combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran's forward flexion is limited to, at worst, 84 degrees and that measurement takes into account additional limitation following repetition.  Additionally, the July 2011 VA examiner specifically said that the Veteran's gait was normal, there were no spasms present, there was no guarding, and there was no abnormal curvature of the spine.  Additionally, while the Veteran has reported that he experiences painful flare-ups twice a week, the flare-ups were reported to only last for two hours at a time and there is no indication that the Veteran experiences functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2012).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, to include during his reported painful flare-ups.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's lumbar spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2012).

The Board has also considered whether a separate compensable disability rating for neurological impairment in either lower extremity is warranted.  The Veteran has reported mild symptoms of radiculopathy in both his lower extremities and mild bilateral radiculopathy was diagnosed at the July 2011 VA examination.  The Board finds that the symptoms warrant separate 10 percent ratings for each lower extremity.  The Veteran had some decreased sensation to pinprick and vibration at his July 2011 VA examination.  However, there was no indication he was lacking in muscle strength or had impaired deep tendon reflexes or motor strength.  

The Board finds that the lower extremity radiculopathy should be rated as impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild and a 20 percent rating when moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Ratings for the peripheral nerves are for unilateral involvement.  38 C.F.R. § 4.124a (2012).

The Board finds that the Veteran's radiculopathy is wholly sensory and is no more than mild.  Physicians have characterized it is as mild and the main symptom is diminished sensation in the dorsum of the feet.  The Board finds that does not constitute more than a mild disability and a rating higher than 10 percent is not warranted for either lower extremity.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is denied.

A separate 10 percent rating for right lower extremity radiculopathy is granted.

A separate 10 percent rating for left lower extremity radiculopathy is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to an increased disability rating for Bochdalek hernia is decided.  

In a January 2013 statement, the Veteran reported that he was no longer able to perform strenuous activities because of his respiratory condition.  He also reported that he had experienced increased chest pain.  A review of the record shows that the Veteran was last afforded a VA examination for his Bochdalek hernia in July 2011.  A review of the examination report shows that at that time, the Veteran reported that he experienced recurrent episodes of chest pain with exertion, but that the pain subsided after resting for a few minutes.  There was no indication from the examination report that the Veteran was unable to perform any strenuous activity at all.  Therefore, the symptoms reported by the Veteran in January 2013 indicate that the Veteran's Bochdalek hernia symptoms may have increased in severity since his last VA examination.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service connected Bochdalek hernia.    

Additionally, any current treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA Medical Center treatment records dated since July 2011 and USAF retired treatment records, dated since October 2012.  

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected Bochdalek hernia.  The examiner must review the claims file and must note that review in the report.  Any indicated studies, to specifically include a pulmonary function test, should be performed.  The examiner must review the claims file and must note that review in the report.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


